DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a composite medium comprising an aluminosilicate zeolite matrix and an EDH catalyst.
Group II, claims 10-14, drawn to a C2H6 activation system (apparatus) for using the composite medium (product) of Group I.
Group III, claims 15-20, drawn to a method of processing a C2H6-containing stream, using the composite medium of Group I.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the composite medium recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schmidt et al. (US Pub. 2004/0110630 A1, cited in IDS dated 01/14/2021). The composite medium recited in claim 1 comprises an aluminosilicate zeolite matrix; and an EDH catalyst on one or more of an external surface of the aluminosilicate zeolite matrix and internal surfaces within pores of the aluminosilicate zeolite matrix, the EDH catalyst comprising one or more of Fe, Zn, Pt, Ga, alloys thereof, and oxides thereof. However, Schmidt discloses a catalyst for dehydrogenation comprising a zeolite, such as ZSM-5, and one or more elements from Groups 5 to 14 in the Periodic Table of the element, such as zinc (Zn), platinum (Pt), gallium (Ga) in their metal form or as oxides ([0007], [0015], [0017]). Schmidt further teaches that the framework aluminum in the ZSM-5 can be partially or completely replaced by other trivalent elements, such as iron and gallium ([0018]). 
During a telephone conversation with Jesse Flores on 03/17/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The preamble of claim 1 states “A composite media for non-oxidative C2H6 dehydrogenation” (emphasis added). The recitation “for non-oxidative C2H6 dehydrogenation” is merely a statement of the purpose or intended use of the claimed composite media, which does not structurally limit the claimed product. Therefore, the preamble is not considered a patentable limitation. 
Claim 1 recites “an EDH catalyst … comprising one or more of Fe, Zn, Pt, Ga, alloys thereof, and oxides thereof” (emphasis added). The instant specification states that the term “EDH” refers to non-oxidative ethane dehydrogenation (Spec., [0005]). However, the claimed invention is drawn to a product (composite media) and thus the claim is not limited to a particular use, e.g., non-oxidative ethane dehydrogenation.  Therefore, the recitation “EDH” is not given a patentable weight, and a prior art teaching of “one or more of Fe, Zn, Pt, Ga, alloys thereof, and oxides thereof” would read on the claimed “EDH catalyst.”

Claim Objections
Claim 6 is objected to because of the following informalities.
Claim 6 has an additional period “.” at the end of the claim, which should be deleted.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fierro et al. (“A Mössbauer and structural investigation of Fe-ZSM-5 catalysts: Influence of Fe oxide nanoparticles size on the catalytic behaviour for the NO-SCR by C3H8.” Applied Catalysis B: Environmental 102 (2011) 215–223).
Regarding claims 1, 2, and 5, Fierro et al. (hereinafter “Fierro”) disclose catalysts, referred to as “Fe-ZSM-5-25-119” and “Fe-ZSM-5-25-762,” each comprising ZSM-5 (“an aluminosilicate zeolite matrix”) and Fe oxide (“an EDH catalyst”) loaded on external surfaces and within pores of the ZSM-5 (Abstract; pg. 216, “2.1 Catalyst preparation”).

	Regarding claim 3, Fierro discloses the use of HZSM-5 as ZSM-5 material (pg. 216, “2.1 Catalyst preparation”).

	Regarding claim 4, Fierro discloses that “Fe-ZSM-5-25-119” and “Fe-ZSM-5-25-762” have a BET surface area of 413 m2/g and 403 m2/g, respectively (see Table 1), each of which falls under the claimed range of “from about 250 m2/g to about 450 m2/g.”

	Regarding claim 6, Fierro discloses that “Fe-ZSM-5-25-119” and “Fe-ZSM-5-25-762” have a Fe content of 1.31 wt% and 8.40 wt%, respectively, each of which falls under the claimed range of “about 0.5 wt% Fe to about 10 wt% Fe” (pg. 216, “2.1 Catalyst preparation”).

	Regarding claim 9, Fierro teaches the Fe oxide in the Fe-ZSM-5-25-119 and Fe-ZSM-5-25-762 is present in the form of nanoparticles, which is confirmed by the Mössbauer investigation which detected no bulk particles of magnetic iron oxides with size roughly larger than 10-15 nm (pg. 220, “4. Discussion”). Thus, the particle size of Fe oxide in the catalyst is considered to be less than 10-15 nm, which falls under the claimed range of “less than or equal to about 25 nm.”

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauritzen et al. (US Pat. 8,772,563; hereinafter “Lauritzen”).
Regarding claims 1 and 2, Lauritzen discloses a catalyst comprising ZSM-5 (“an aluminosilicate zeolite matrix”) and Pt and Ga (“an EDH catalyst”) deposited onto the ZSM-5 zeolite via impregnation (col. 6, lines 33-47; Example 1). One skilled in the art would readily understand that metals deposited on a zeolite via impregnation will be located on one or more of an external surface of said zeolite and internal surfaces within pores of said zeolite.

Regarding claim 3, Lauritzen discloses that the zeolite is preferably converted to H+ form (col. 5, lines 53-55). Since Lauritzen discloses the use of ZSM-5 (col. 5, lines 50-52; col. 6, lines 33-47), Lauritzen is considered to teach using HZSM-5.

Regarding claims 7 and 8, Lauritzen discloses an example in which a ZSM-5 catalyst contains 0.028 wt% Pt and 0.912 wt% Ga (see Table 1, “Catalyst F”), which meets the claimed limitation of “from about 0.01 wt% Pt to about 0.05 wt% Pt; and about 1 wt% Ga.” 
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauritzen (US Pat. 8,772,563), as evidenced by You et al. (“Direct conversion of cellulose into polyols or H2 over Pt/Na(H)-ZSM-5.” Korean J. Chem. Eng., 28(3), 744-750 (2011)).
Regarding claim 4, Lauritzen discloses an example in which a commercial ZSM-5 catalyst, “CBV 3014E,” is utilized (col. 6, lines 33-36). “CBV 3014E” is known to have a BET surface area of 364 m2/g, as evidenced by You et al. (pg. 745), and such a value falls under the claimed range of “from about 250 m2/g to about 450 m2/g.”

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauritzen (US Pat. 8,772,563), as evidenced by Mikhailov et al. (“The Role Played by Ga–Pt Nanoparticles in the Aromatization of Lower Alkanes on ZSM-5 Zeolites.” Russian Journal of Physical Chemistry A, 2008, Vol. 82, No. 4, pp. 612–618).
Regarding claim 5, Lauritzen discloses that platinum and gallium are deposited onto ZSM-5 by impregnation followed by calcination at 550°C (col. 6, lines 39-49). Such Pt and Ga deposited onto ZSM-5 by impregnation followed by thermal treatment at an elevated temperature, such as 550°C, will be present at least partly in the form of a Pt-Ga oxide, as evidenced by Mikhailov et al. (pg. 612, “The preparation of catalysts.”; pg. 614, “Cluster model.”; Fig. 2b)

Citation of Pertinent Prior Art
	Schmidt et al. (US Pub. 2004/0110630, cited in IDS dated 01/14/2021) disclose a catalyst for dehydrogenation comprising ZSM-5 and one or more elements from Groups 5 to 14 in the Periodic Table of the element, such as zinc (Zn), platinum (Pt), gallium (Ga) in their metal form or as oxides ([0007], [0015], [0017]). Schmidt further teaches that the framework aluminum in the ZSM-5 can be partially or completely replaced by other trivalent elements, such as iron and gallium ([0018]). The Schmidt catalyst is capable of catalyzing a non-oxidative dehydrogenation of ethane ([0006], [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772